Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 1 of 23 Page ID #:1




    1     LAWRENCE M. HADLEY - State Bar No. 157,728
          lhadley@glaserweil.com
    2     STEPHEN E. UNDERWOOD - State Bar No. 320,303
          sunderwood@glaserweil.com
    3     GLASER WEIL FINK HOWARD
            AVCHEN & SHAPIRO LLP
    4     10250 Constellation Boulevard, 19th Floor
          Los Angeles, California 90067
    5     Telephone: (310) 553-3000
          Facsimile: (310) 556-2920
    6
          LAWRENCE R. LAPORTE – State Bar No. 130,003
    7     Lawrence.LaPorte@lewisbrisbois.com
          LEWIS BRISBOIS BISGAARD & SMITH LLP
    8     633 West 5th Street, Suite 4000
          Los Angeles, California 90071
    9     Telephone: 213.250.1800
          Facsimile: 213.250.7900
   10
          Attorneys for Plaintiff
   11     Core Optical Technologies, LLC
   12                            UNITED STATES DISTRICT COURT
   13                          CENTRAL DISTRICT OF CALIFORNIA
   14     CORE OPTICAL TECHNOLOGIES,                    CASE NO:
          LLC,
   15                                                   COMPLAINT FOR PATENT
                             Plaintiff,                 INFRINGEMENT
   16
          v.                                            JURY TRIAL DEMANDED
   17
          CISCO SYSTEMS, INC. and DOES 1
   18     through 10, inclusive,
   19                        Defendants.
   20

   21
                Plaintiff Core Optical Technologies, LLC (“Plaintiff” or "Core”), by and
   22
          through its undersigned counsel, hereby files this Complaint against Defendants Cisco
   23
          Systems, Inc. (“Cisco”) and Does 1 through 10, inclusive (“Does”) (collectively,
   24
          “Defendants”). For its complaint, Core alleges as follows:
   25

   26

   27

   28

                                                    1
                                    COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 2 of 23 Page ID #:2




    1                                           THE PARTIES
    2           1.     Core is a limited liability company organized and existing under the laws
    3     of the State of California. Core has a principal place of business located at 18792 Via
    4     Palatino, Irvine, California 92603.
    5           2.     Defendant Cisco is a corporation organized and existing under the laws
    6     of California. Cisco maintains its principal place of business at 170 West Tasman Dr.,
    7     San Jose, California 95134.
    8           3.     Defendants Does are: (i) customers and/or end-users of Cisco’s fiber
    9     optic cross polarization interference cancelling devices; (ii) other end-users of Cisco’s
   10     fiber optic cross polarization interference cancelling devices; (iii) persons, such as
   11     third-party vendors or contractors, who have assisted Cisco or the Doe Defendants in
   12     using Cisco’s fiber optic cross polarization interference cancelling devices in a
   13     manner that infringes the Asserted Claims (as defined below); and/or (iv) other
   14     persons, all of whom have infringed the Asserted Claims, or who have assisted other
   15     Defendants in infringing the Asserted Claims, by or through their use of Cisco’s fiber
   16     optic cross polarization interference cancelling devices.
   17           4.     The true names and identities of the Doe Defendants are unknown at this
   18     time. Therefore, they are being sued under their fictitious names. At such time as their
   19     true names are ascertained, this Complaint will be amended to so reflect.
   20           5.     On information and belief, each Doe Defendant has directly and/or
   21     indirectly infringed the Asserted Claims, either by themselves or in concert with other
   22     Defendants, by using Cisco’s fiber optic cross polarization interference cancelling
   23     devices in the United States. Core reserves the right to amend this Complaint to
   24     identify the specific infringing acts of each Doe Defendant once it learns such facts.
   25     Core expect that most, or all, of such facts are non-public. Core expects to uncover
   26     such facts in discovery.
   27                                JURISDICTION AND VENUE
   28           6.     This is an action for infringement of method claims, and only method
                                                     2
                                     COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 3 of 23 Page ID #:3




    1     claims, of U.S. Patent No. 6,782,211, entitled “Cross Polarization Interface [sic]
    2     Canceler,” which was duly issued by the United States Patent and Trademark Office
    3     on August 24, 2004 (“the ’211 patent”). The asserted claims in this case are only
    4     method claims 30, 32, 33, 35 and 37 of the ’211 patent (“the Asserted Claims”).
    5           7.     This Court has subject matter jurisdiction over this case under 28 U.S.C.
    6     §§ 1331 and 1338(a), because the claims arise under the patent laws of the United
    7     States, 35 U.S.C. §§ 1, et seq.
    8           8.     This Court has general personal jurisdiction over each Defendant,
    9     because—on information and belief—each Defendant conducts continuous and
   10     systematic business in California, including, upon information and belief, in this
   11     judicial district. This Court also has general personal jurisdiction over each
   12     Defendant, because—on information and belief—each Defendant maintains a regular
   13     and established place of business in this district.
   14           9.     This Court has general personal jurisdiction over Defendant Cisco
   15     because it maintains regular and established places of business in California,
   16     including its headquarters located at 170 West Tasman Dr., San Jose, California.
   17     Cisco also maintains regular and established places of business within this judicial
   18     district, including its offices located at: (i) 11111 Santa Monica Blvd., Suite 400, Los
   19     Angeles, California 90025; (ii) 121 Theory Drive, Suite 100, Irvine, California 92617;
   20     and (iii) 130 Theory Drive, Suite 100, Irvine, California 92617.
   21           10.    This Court also has general personal jurisdiction over Defendant Cisco
   22     because, on information and belief, Cisco conducts continuous and systematic
   23     business within this judicial district.
   24           11.    In addition, this Court has specific personal jurisdiction over each
   25     Defendant because, on information and belief, each Defendant has committed acts of
   26     infringement in California, and within this judicial district.
   27           12.    This Court has specific personal jurisdiction over Defendant Cisco
   28     because, on information and belief, it has committed acts that infringe the Asserted
                                                     3
                                     COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 4 of 23 Page ID #:4




    1     Claims in California, and in this judicial district. More specifically, on information
    2     and belief, Cisco has performed all of the steps of the Asserted Claims in California,
    3     and in this judicial district, either personally, through intermediaries, or in conjunction
    4     with one or more joint venturers or customers. Furthermore, on information and
    5     belief, Cisco has induced and/or contributed to customers’ infringement of the
    6     Asserted Claims in California, and in this judicial district.
    7           13.    Venue is proper in this judicial district against each Defendant.
    8           14.    Venue is proper against Defendant Cisco because, on information and
    9     belief: (i) Cisco has regular and established places of business in this judicial district,
   10     including the places of business identified in Paragraph 9 supra; and (ii) Cisco has
   11     committed acts of infringement in this judicial district, including performing all of the
   12     steps of the method(s) claimed in the ’211 Patent in this judicial district; and/or
   13     performing acts of contributory or induced infringement in this judicial district. See
   14     28 U.S.C. § 1400(b).
   15           15.    In addition, venue is proper because Core resides in this judicial district,
   16     and Core has and continues to suffer harm in this judicial district. Moreover, a
   17     substantial part of the events giving rise to this action occurred in this judicial district,
   18     including the inventive activities giving rise to the ’211 patent.
   19                                   THE ASSERTED PATENT
   20           16.    Mark Core, the sole named inventor of the ’211 patent, earned his Ph.D.
   21     in electrical and computer engineering from the University of California, Irvine, and
   22     is the Manager of Core Optical Technologies, LLC. The pioneering technology set
   23     forth in the ’211 patent greatly increases data transmission rates in fiber optic
   24     networks, by enabling two optical signals transmitted in the same frequency band, but
   25     at generally orthogonal polarizations, to be recovered at a receiver. The patented
   26     technology that enables the recovery of these signals includes coherent optical
   27     receivers and related methods that mitigate cross-polarization interference associated
   28     with the transmission of the signals through the fiber optic network. The coherent
                                                     4
                                     COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 5 of 23 Page ID #:5




    1     receivers and their patented methods mitigate the effects of polarization dependent
    2     loss and dispersion effects that limit the performance of optical networks, greatly
    3     increasing the transmission distance and eliminating or reducing the need for a variety
    4     of conventional network equipment such as amplifiers, regenerators, and
    5     compensators. The patented technology set forth in the ’211 patent has been adopted
    6     by Defendants in, at least, their packet-optical transport solutions described below.
    7           17.    On November 5, 1998, Mark Core filed with the United States Patent
    8     and Trademark Office ("USPTO") Provisional Patent Application No. 60/107,123
    9     ("the '123 application") directed to his pioneering inventions. On November 4, 1999,
   10     Mark Core filed with the USPTO a non-provisional patent application, U.S. Patent
   11     Application No. 09/434,213 ("the '213 application"), claiming priority to the '123
   12     application. On August 24, 2004, the USPTO issued the '211 patent from the '213
   13     application. The entire right, title, and interest in and to the '211 patent, including all
   14     rights to past damages, has been assigned to Core in an assignment recorded with the
   15     USPTO. The '211 patent is attached as Exhibit 1 to this Complaint.
   16           18.    The Asserted Claims of the ’211 patent are all method claims. One of
   17     these is claim 33, an independent method claim. Claim 33 is reproduced below, with
   18     parenthetical annotations to identify the different elements of the claim:
   19
                       33. A method comprising:
   20

   21
                              (33a) receiving an optical signal over a single fiber optic
                              transmission medium,
   22

   23
                                     (33a1) the optical signal being at least two
                                     polarized field components independently
   24                                modulated with independent information bearing
   25                                waveforms; and

   26                         (33b) mitigating cross polarization interference
   27                         associated with the at least two modulated polarized field
                              components to reconstruct the information bearing
   28                         waveforms
                                                     5
                                     COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 6 of 23 Page ID #:6




    1
                                    (33b1) using a plurality of matrix coefficients
    2                               being complex values to apply both amplitude
    3
                                    scaling and phase shifting to the at least two
                                    modulated polarized field components.
    4

    5          DEFENDANTS’ CROSS POLARIZATION CANCELLING DEVICES
    6           19.    Defendants and/or their divisions, subsidiaries, and/or agents are
    7     engaged in the business of making, using, distributing, importing, offering for sale
    8     and/or selling devices that can be configured to mitigate and/or cancel cross
    9     polarization interference in received fiber optic signals. As so configured, the devices,
   10     when used, perform all the steps of the methods claimed in the Asserted Claims,
   11     during normal use. These devices include, but are not limited to: (i) the Network
   12     Convergence System (“NCS”) 1000 Series, NCS 2000 Series, NCS 4000 Series, and
   13     ONS 15454 Series optical networking platforms (the “Platforms”); (ii) the Cisco
   14     modules, line cards, transponders, muxponders, and other equipment which are used
   15     with the Platforms to perform optical communication with polarization-division
   16     multiplexing (“PDM”) and cross-polarization interference cancelling (“XPIC”) (the
   17     “Modules”); and (iii) the software and firmware used to control and operate the
   18     Platforms and the Modules to perform optical communication with PDM and XPIC,
   19     including Cisco Transport Controller (“CTC”) and IOS-XR software (the “Software”)
   20     (collectively, “the Fiber Optic XPIC Devices”).
   21           20.    Each Fiber Optic XPIC Device is, or can be, configured to perform all of
   22     the steps recited in the Asserted Claims of the ’211 Patent, during normal use. On
   23     information and belief, each Defendant has actually used the Fiber Optic XPIC
   24     Devices to perform each step of the methods recited in the Asserted Claims of the
   25     ’211 Patent, within the United States, either itself, through intermediaries, or in
   26     conjunction with one or more joint venturers or customers.
   27           21.    Cisco’s product literature, website, and other publicly-available
   28     information shows that the Fiber Optic XPIC Devices, when used with appropriate
                                                    6
                                    COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 7 of 23 Page ID #:7




    1     components, are configured to perform all of the steps of claim 33, during normal use.
    2           22.    Element 33(a) recites “receiving an optical signal over a single fiber
    3     optic transmission medium.” The Fiber Optic XPIC Devices are configured to do this,
    4     during normal operation.
    5           23.    For instance, a datasheet for the NCS 4000 Series Platform (Exhibit 2)
    6     states that the NCS 4000 is a “converged optical service platform providing Dense
    7     Wavelength-Division Multiplexing (DWDM), Optical Transport Network (OTN),
    8     Multiprotocol Label Switching (MPLS), Carrier Ethernet, and Label Switch Router
    9     (LSR) or IP multiservice capabilities.” Ex. 2 at 1. Thus, the NCS 4000 Platform sends
   10     and receives “optical” signals. The same is true of the other Platforms. See Exhibit 3
   11     (NCS 2000 Series Datasheet) at 2 (stating that the NCS 2000 can be used to “creat[e]
   12     a unified packet optical transport system encompassing DWDM plus OTN and packet
   13     switching”); Exhibit 4 (NCS 1002 Datasheet) at 1 (stating that the NCS 1002 provides
   14     “maximum optical performance” with “DWDM” transport capability); Exhibit 5
   15     (NCS 1004 Datasheet) at 5 (stating that the NCS 1004 provides “performance
   16     monitoring of optical parameters on the client and DWDM line interface including
   17     laser bias current, transmit and receive optical power”); Exhibit 6 (ONS 15454 M2
   18     Datasheet) at 3 (stating that the ONS 15454 MSTP is an “optical transport platform.”)
   19           24.    The Fiber Optic XPIC Devices, in operation, are configured to receive
   20     optical signals over a “fiber optic transmission medium.” See Ex. 2 at 1 (stating that
   21     the NCS 4000 has “16 service line-card slots,” each of which accepts a “line card”
   22     that receives optical signals over fiber optic cables); Ex. 3 at 2 (stating that the NCS
   23     2000 has multiple “slots for service cards,” each of which receives optical signals
   24     over fiber optic cables); Ex. 4 at 1 (stating that the NCS 1002 has “8 CFP-2ACO
   25     based DWDM trunk ports,” each of which receives optical signals over fiber optic
   26     cables); Ex. 5 at 1 (stating that the NCS 1004 has “four line card slots,” each of which
   27     accepts a “line card” that receives optical signals over fiber optic cables); Ex. 6 at 1
   28     (stating that the ONS 15454 M2 has “two slots for service cards,” each of which
                                                     7
                                     COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 8 of 23 Page ID #:8




    1     accepts a “line card” that receives optical signals over fiber optic cables).
    2           25.     Thus, when properly configured and used, the Fiber Optic XPIC Devices
    3     “receiv[e] an optical signal over a single fiber optic transmission medium” during
    4     normal operation, as recited in element 33(a).
    5           26.     Element 33(a1) recites “the optical signal being at least two polarized
    6     field components independently modulated with independent information bearing
    7     waveforms.” Publicly-available evidence shows that the Fiber Optic XPIC Devices,
    8     when appropriately configured, perform this step during normal operation.
    9           27.     The transmission or reception of optical signals with “at least two
   10     polarized field components independently modulated with independent information
   11     bearing waveforms” is called “Polarization-Division Multiplexed” (“PDM”) optical
   12     communication. Publicly-available evidence shows that the Fiber Optic XPIC
   13     Devices, when appropriately configured, perform PDM optical communication during
   14     normal use.
   15           28.     For instance, the NCS 4000 datasheet states that the NCS 4000 provides
   16     “DWDM [i.e., Dense Wavelength-Division Multiplexing] functions,” including “100
   17     Gbps CP-DQPSK … WDM interfaces.” Ex. 2 at 12 (emphasis added). Cisco uses the
   18     term “CP-DQPSK” to mean “coherent polarization-multiplexing differential
   19     quadrature phase shift keying (CP-DQPSK) modulation.” Ex. 7 (ONS 15454 100-
   20     Gbps CP-DQPSK Full C-Band Tunable DWDM Card datasheet) at 1 (emphasis
   21     added). Thus, when used with appropriate components, and configured properly, the
   22     NCS 4000 Platforms use PDM optical communication, as recited in element 33(a1).
   23           29.     Similarly, the NCS 2000 includes multiple slots for “service cards.” Ex.
   24     3 at 2. Several of the service cards that can be used with the NCS 2000 use PDM
   25     optical communication. These include: (i) the NCS 2000 100-Gbps Coherent DWDM
   26     Trunk Card with CPAK Client Interface, which uses “CP-DQPSK modulation” (Ex. 8
   27     (100-Gbps Trunk Card Datasheet) at 1); (ii) the NCS 2000 200-Gbps Multirate
   28     DWDM Line Card, which uses three different types of “coherent polarization-
                                                    8
                                    COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 9 of 23 Page ID #:9




    1     multiplexed” modulation (Ex. 9 (200-Gbps Multirate Line Card Datasheet) at 1); (iii)
    2     the NCS 2000 400 Gbps XPonder Line Card, which uses three different types of
    3     “CP”—i.e., coherent PDM—modulation (Ex. 10 (400 Gbps Xponder Line Card
    4     datasheet) at 12); and (iv) the ONS 15454 100Gbps Trunk Card, which is compatible
    5     with the NCS 2000 Series (see Ex. 7 at 11), and which uses “coherent polarization-
    6     multiplexing differential quadrature phase shift keying (CP-DQPSK) modulation.” Id.
    7     at 1. Thus, when used with appropriate components, and configured properly, the
    8     NCS 2000 Platforms use PDM optical communication, as recited in element 33(a1),
    9     during normal use.
   10           30.    Similarly, the NCS 1000 Series uses PDM optical communication. See
   11     Ex. 4 at 1 (stating that the NCS 1002 uses three different types of “coherent
   12     polarization-multiplexed” modulation); Ex. 5 at 8 (stating that the NCS 1004 uses
   13     various types of “PM” – i.e., polarization multiplexed – communication). Thus, when
   14     used with appropriate components, and configured properly, the NCS 1000 Platforms
   15     use PDM optical communication, as recited in element 33(a1), during normal use.
   16           31.    Accordingly, when used with appropriate components and configured
   17     properly, the Fiber Optic XPIC Devices receive an “optical signal being at least two
   18     polarized field components independently modulated with independent information
   19     bearing waveforms,” as recited in element 33(a1), during normal use.
   20           32.    Element 33(b) recites “mitigating cross polarization interference
   21     associated with the at least two modulated polarized field components to reconstruct
   22     the information bearing waveforms.” Publicly-available evidence shows that the Fiber
   23     Optic XPIC Devices, when configured properly and used with appropriate
   24     components, perform this step during normal use.
   25           33.    For instance, the 2013 Cisco Presentation “Optical Transport (DWDM)
   26     Evolution and Developments” (Ex. 11) describes Cisco’s “CP-DQPSK” modulation
   27     techniques – i.e., the techniques used in the Fiber Optic XPIC Devices to perform
   28     PDM optical communication. See Ex. 11 at 28-32. The presentation states that the
                                                   9
                                   COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 10 of 23 Page ID #:10




    1     Fiber Optic XPIC Devices have coherent optical receivers that perform “[a]dvanced
    2     signal processing to address: CD [chromatic dispersion] compensation; PMD
    3     [polarization mode dispersion] mitigation; [and] Single Channel Non-linear
    4     impairment mitigation.” Id. at 28. The Presentation shows the structure of the
    5     coherent optical receiver as follows (id. at 29):
    6

    7

    8

    9

   10           34.    As seen above, the coherent optical receiver in the Fiber Optic XPIC
   11     Devices splits received optical signals into two orthogonal polarizations; passes each
   12     to a 90 degree hybrid mixer; mixes the received signal components with the
   13     components of a local oscillator (“Laser”) reference signal; detects the in-phase and
   14     quadrature components of the received optical signal at the two orthogonal
   15     polarizations (i.e., i0, qo, i1, q1); passes the detected signals to four Analog-to-Digital
   16     Converters (ADCs); and then performs “Signal Processing” on the detected signals.
   17     The signal processing includes “[c]alculat[ing] the Inverse Optical System Matrix” of
   18     the transmission path, to “Recover[ the] Polarisation” of the transmitted signal. Ex. 11
   19     at 29. This process of calculating the inverse of the optical system matrix, to recover
   20     the polarization of the transmitted signal, comprises “mitigating cross polarization
   21     interference associated with the at least two modulated polarized field components to
   22     reconstruct the information bearing waveforms,” as recited in element 33(b).
   23           35.    Similarly, the Datasheet for the ONS 15454 100G Trunk Card shows that
   24     that card uses the same coherent optical receiver structure shown in the presentation:
   25

   26

   27

   28

                                                     10
                                     COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 11 of 23 Page ID #:11




    1

    2     Ex. 7 at 4. This confirms that the coherent optical receivers in the Fiber Optic XPIC
    3     Devices are configured to satisfy element 33(b) in normal operation.
    4           36.    Thus, the publicly-available evidence shows that the Fiber Optic XPIC
    5     Devices, when appropriately configured and used with the appropriate components,
    6     are configured to satisfy element 33(b), during normal use.
    7           37.    Element 33(b1) recites “using a plurality of matrix coefficients being
    8     complex values to apply both amplitude scaling and phase shifting to the at least two
    9     modulated polarized field components.” Publicly-available evidence shows that the
   10     Fiber Optic XPIC Devices, when properly configured and used with appropriate
   11     components, perform this step during normal use.
   12           38.    As shown in Paragraphs 32-36 supra, publicly-available evidence shows
   13     that the coherent optical receivers in the Fiber Optic XPIC Devices perform “signal
   14     processing” that includes “calculat[ing] the Inverse Optical System Matrix,” to
   15     “Recover[ the] Polarisation” of the transmitted signal. Ex. 11 at 29. Thus, the Fiber
   16     Optic XPIC Devices apply a “plurality of matrix coefficients” to the “at least two
   17     modulated polarized field components,” as recited in element 33(b1).
   18           39.    Moreover, the matrix coefficients which the Fiber Optic XPIC Devices
   19     apply to the “modulated polarized field components” are necessarily “complex
   20     values.” In general, when an optical signal propagates along a transmission medium –
   21     such as a fiber optic cable – the medium affects both the amplitude and phase of the
   22     signal. The cumulative effects of the medium can be expressed in a matrix, which
   23     Cisco calls the “Optical System Matrix.” Id. To fully account for the effects of the
   24     medium, the coefficients in this matrix must be complex, such that the real parts of
   25     the coefficients account for the amplitude-effects of the medium, and the imaginary
   26     parts of the coefficients account for the phase-effects of the medium.
   27           40.    Cisco’s documents indicate that the Fiber Optic XPIC Devices compute
   28     the “inverse” of the “Optical System Matrix,” and apply that inverse to the received
                                                    11
                                    COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 12 of 23 Page ID #:12




    1     signals to recover the originally-transmitted signals. Id. Since the Optical System
    2     Matrix must have complex coefficients, the inverse of that Matrix – which is applied
    3     to the received signals – must also have complex coefficients. Thus, the Fiber Optic
    4     XPIC Devices apply “a plurality of matrix coefficients being complex values” to the
    5     received optical signals, as recited in element 33(b1).
    6           41.    Finally, the Fiber Optic XPIC Devices “apply both amplitude scaling and
    7     phase shifting,” as recited in the claim. As discussed above, to fully account for the
    8     effects of the transmission medium, and “Recover [the] Polarisation” of the original
    9     signals, the “Inverse Optical System Matrix” must use complex coefficients. Such
   10     coefficients necessarily perform both “amplitude scaling” and “phase shifting” to the
   11     received signal components, as recited in element 33(b1)
   12           42.    Accordingly, publicly-available evidence shows that the Fiber Optic
   13     XPIC Devices, when configured properly and used with the appropriate components,
   14     are configured to perform all of the elements of claim 33, during normal use.
   15                                  Marking – 35 U.S.C. § 287(a)
   16           43.    Core has never made, sold, used, offered to sell, or imported into the
   17     United States any article that practices any claim of the ’211 Patent. Core has never
   18     sold, commercially performed, or offered to commercially perform any service that
   19     practices any claim of the ‘211 Patent.
   20           44.    Prior to October 21, 2014, Core had never authorized, licensed, or in any
   21     way permitted any third party to practice any claim of the ‘211 Patent.
   22           45.    Moreover, Core alleges that Defendants infringe only method claims of
   23     the ’211 patent. Core does not allege that Defendants infringe any apparatus claims of
   24     the ’211 patent. The marking requirement of 35 U.S.C. § 287(a) does not apply when
   25     a patentee only asserts infringement of method claims. See Crown Packaging Tech.,
   26     Inc. v. Rexam Beverage Can Co., 559 F.3d 1308, 1316 (Fed. Cir. 2009); Hanson v.
   27     Alpine Valley Ski Area, Inc., 718 F.2d 1075, 1082-83 (Fed. Cir. 1983).
   28           46.    Because Core has never directly marketed any product or service that
                                                    12
                                    COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 13 of 23 Page ID #:13




    1     practices any of the claimed inventions of the ’211 Patent, and no third party was
    2     authorized to practice any claimed inventions of the ’211 patent prior to October 21,
    3     2014, 35 U.S.C. § 287(a) cannot prevent or otherwise limit Core’s entitlement to
    4     damages for acts of infringement that occurred prior to October 21, 2014.
    5           47.    Because Core alleges that Defendants infringe only method claims of the
    6     ’211 patent, 35 U.S.C. § 287(a) does not apply, even for acts of infringement that
    7     occurred after October 21, 2014. Thus, 35 U.S.C. § 287(a) does not limit Core’s
    8     entitlement to damages against Defendants, in any way, for any period of time.
    9          COUNT I – DIRECT PATENT INFRINGEMENT (35 U.S.C § 271(a))
   10           48.    Plaintiff repeats and realleges each and every allegation contained in
   11     Paragraphs 1-47 above, as if fully set forth herein.
   12           49.    Defendants have made, used, offered for sale, and/or sold, directly and/or
   13     through intermediaries, in this judicial district and/or elsewhere in the United States,
   14     one or more of the Fiber Optic XPIC Devices, and/or imported into the United States
   15     one or more of the Fiber Optic XPIC Devices.
   16           50.    Defendants’ acts complained of herein, including their use of the Fiber
   17     Optic XPIC Devices, directly infringes the Asserted Claims, because—as shown in
   18     Paragraphs 19-42 supra (for claim 33)—the Fiber Optic XPIC Devices are configured
   19     to perform all of the steps recited in those claims, during normal use.
   20           51.     Defendants have directly infringed the Asserted Claims of the ’211
   21     Patent by performing all of the steps of those claims within the U.S., either
   22     themselves, through intermediaries, or in conjunction with joint venturers and/or
   23     customers. Specifically, on information and belief, Defendants have performed all of
   24     the steps recited in each Asserted Claim, either personally, through intermediaries, or
   25     in conjunction with joint venturers and/or customers, by operating the Fiber Optic
   26     XPIC Devices within the U.S.. Such operation necessarily performs all of the steps
   27     recited in those claims, as shown in Paragraphs 19-42 supra (for claim 33).
   28

                                                    13
                                    COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 14 of 23 Page ID #:14




    1         COUNT II – INDUCEMENT OF INFRINGEMENT (35 U.S.C § 271(b))
    2           52.    Plaintiff repeats and realleges each and every allegation contained in
    3     Paragraphs 1-51 supra, as if fully set forth herein.
    4           53.    Defendants have actively induced infringement of the Asserted Claims of
    5     the ’211 Patent, in violation of 35 U.S.C. § 271(b).
    6           54.    Defendants have actively induced infringement of these claims by selling
    7     the Fiber Optic XPIC Devices to one or more customers in the U.S., along with
    8     documentation and instructions demonstrating how to use the devices to infringe the
    9     claims, and/or by providing service, maintenance, support, or other active assistance
   10     to their customers in using the Fiber Optic XPIC Devices in the U.S. The
   11     documentation which Defendants have provided includes, at least: (i) the product
   12     information for the Fiber Optic XPIC Devices set forth on Defendants’ websites,
   13     including https://www.cisco.com/ , which includes the various white papers, manuals,
   14     datasheets, and other technical documentation for the Fiber Optic XPIC Devices
   15     provided on Defendants’ websites; (ii) the specific instances of Defendants’ product
   16     documentation which are attached as Exhibits to this Complaint, or which are
   17     otherwise referenced in this Complaint; and (iii) the other product documentation
   18     which, on information and belief, Defendants provide in electronic and/or paper form
   19     to their customers for the Fiber Optic XPIC Devices.
   20           55.    For instance, Cisco’s website publishes detailed technical support,
   21     installation and configuration information for the Fiber Optic XPIC Devices. These
   22     include “Configuration Guides,” “Install and Upgrade Guides,” “Command
   23     References,” “Technical References,” “Data Sheets,” and other documents. See
   24     https://www.cisco.com/c/en/us/support/optical-networking/network-convergence-
   25     system-4000-series/tsd-products-support-series-home.html (Support page for the NCS
   26     4000 Series); https://www.cisco.com/c/en/us/support/optical-networking/network-
   27     convergence-system-2000-series/tsd-products-support-series-home.html (Support
   28     page for the NCS 2000 Series); https://www.cisco.com/c/en/us/support/optical-
                                                    14
                                    COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 15 of 23 Page ID #:15




    1     networking/network-convergence-system-1000-series/tsd-products-support-series-
    2     home.html (Support page for the NCS 1000 Series);
    3     https://www.cisco.com/c/en/us/support/optical-networking/ons-15454-sonet-
    4     multiservice-provisioning-platform-mspp/model.html (Support page for ONS 15454).
    5           56.    On information and belief, the foregoing technical documentation on
    6     Cisco’s website, along with other information Cisco provides to its customers,
    7     specifically instructs customers on how to select, install, configure and operate the
    8     Fiber Optic XPIC Devices in order to practice the Asserted Claims.
    9           57.    On information and belief, Cisco has also provided other product
   10     documentation, training, support, advertisement and/or other communications or
   11     materials to end-users, apart from the materials specifically referenced in this
   12     Complaint, which were intended to induce, and which did induce, end-users to
   13     infringe the Asserted Claims. Core expects that many such materials are non-public.
   14     Core expects that it will uncover such materials through discovery in this case. Core
   15     reserves the right to amend this Complaint to identify such additional materials as
   16     they are uncovered through discovery, to the maximum extent permitted by law.
   17           58.    As shown in Paragraphs 19-42 supra, when Defendants’ customers use
   18     the Fiber Optic XPIC Devices in the U.S., such use meets all of the elements recited
   19     in the Asserted Claims. Thus, Defendants have committed affirmative acts (i.e.,
   20     selling the Fiber Optic XPIC Devices, providing documentation on how to use the
   21     Fiber Optic XPIC Devices, and/or providing service, maintenance, technical support,
   22     or other active assistance to their customers) which have resulted in direct
   23     infringement of the ’211 Patent by their customers in the United States.
   24           59.    On information and belief, and for the following reasons, Defendants had
   25     actual knowledge of the existence and relevance of the ’211 Patent, or were willfully
   26     blind to its existence and relevance, prior to the filing of the Complaint.
   27           60.    For example, on information and belief, Defendants knew of the ’211
   28     Patent’s existence and relevance due to Core’s filing of complaints for infringement
                                                    15
                                    COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 16 of 23 Page ID #:16




    1     of that patent in: (1) Central District of California Case No. SACV 12-1872 AG,
    2     styled Core Optical Technologies, LLC v. Ciena Corporation, et al. (filed October 29,
    3     2012); (2) Central District of California Case No. SACV 16-0437 AG, styled Core
    4     Optical Technologies, LLC v. Fujitsu Network Communications, Inc. (filed March 7,
    5     2016); and (3) Central District of California Case No. SACV 8:17-cv-00548AG,
    6     styled Core Optical Technologies, LLC v. Infinera Corp. (filed March 24, 2017).
    7           61.    On information and belief, as a major player in the optical networking
    8     industry, Cisco monitors patent lawsuits against other players in the industry. On
    9     information and belief, through such monitoring, Cisco knew of—or was willfully
   10     blind to—the existence of the ’211 Patent, due to Core’s three prior lawsuits against
   11     other industry players. Through such monitoring, Cisco knew—or was willfully
   12     blind—that its Fiber Optic XPIC Devices infringe the ’211 Patent during normal use.
   13           62.    Moreover, Cisco knew of the existence and relevance of the ’211
   14     Patent—or was willfully blind to its existence and relevance—through its own patent
   15     prosecution activities.
   16           63.    Cisco applied for, and received, U.S. Patent No. 9,515,745 (“the ‘745
   17     patent”), titled “Adaptive Equalization in Coherent Receivers using a Stokes Space
   18     Update Algorithm.” A copy of the ‘745 patent is attached as Exhibit 12. The
   19     application for the ’745 patent was filed on March 6, 2014 – nearly a decade after the
   20     ’211 patent issued – and the ‘745 patent issued on December 6, 2016.
   21           64.    The ‘745 patent covers technology directly related to the ’211 patent.
   22     Like the ’211 patent, the ‘745 patent describes a “coherent optical receiver,” which
   23     receives optical signals having a “first polarization” and a “second polarization” – i.e.,
   24     polarization-multiplexed signals. See Ex. 12, Abstract. It further describes, and
   25     claims, an “adaptive butterfly equalizer” which “performs polarization de-
   26     multiplexing and dynamic compensation of polarization effects (e.g., polarization
   27     mode dispersion (PDM) and polarization dependent loss (PDL)).” Id. at 1:11-21. This
   28     “adaptive butterfly equalizer” can be constructed as “four equalizers 210, 220, 230,
                                                    16
                                    COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 17 of 23 Page ID #:17




    1     240 arranged in a butterfly configuration,” as shown in Figure 2, reproduced below:
    2

    3

    4

    5

    6

    7

    8

    9                             65.
   10
                66.    The equalizer structure shown in Fig. 2 of the ‘745 patent, supra, is
   11
          essentially the same XPIC filter configuration depicted in Fig. 4A of the ‘211 patent.
   12
          Thus, the alleged “invention” in the ‘745 patent is directly related to Core’s invention,
   13
          which Core disclosed over a decade earlier in the ‘211 patent.
   14
                67.    On October 22, 2015, the Examiner issued a First Office Action in the
   15
          ‘745 prosecution. See Exh. 13 (10/22/2015 Office Action). In the Office Action, the
   16
          Examiner identified thirteen prior art references that were “pertinent to applicant’s
   17
          disclosure,” and made those references “of record” in the prosecution. Id. at 13-15.
   18
          One of those references was the ‘211 patent. Id. at 15. The ‘211 patent is now listed
   19
          on the face of the ‘745 patent as a “reference cited” by the Examiner.
   20
                68.    Accordingly, as of October 22, 2015—when the ‘211 patent was cited as
   21
          prior art against a Cisco patent on directly-related technology—Cisco knew, or was
   22
          willfully blind, that the ‘211 patent existed, and that it was highly relevant to Cisco’s
   23
          Fiber Optic XPIC Devices.
   24
                69.    In view of the foregoing, at all relevant times, Defendants have known
   25
          about the existence and relevance of the ’211 patent, and have known that the
   26
          operation of the Fiber Optic XPIC Devices, when properly configured and used with
   27
          appropriate components, infringes the Asserted Claims during normal use.
   28

                                                    17
                                    COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 18 of 23 Page ID #:18




    1           70.    On information and belief, when Defendants sold the Fiber Optic XPIC
    2     Devices to U.S. customers, and/or provided service, maintenance, technical support,
    3     or other active assistance to such customers, they did so with the specific intent to
    4     encourage the customers to perform acts constituting direct infringement of the ’211
    5     Patent. This is evidenced by Paragraphs 59-69 supra, which show that Defendants
    6     were aware of the existence and relevance of the ’211 patent at all relevant times.
    7     Because Defendants were aware of the ’211 patent’s relevance and existence, they
    8     always knew – based on information and belief – that their customers’ use of the
    9     Fiber Optic XPIC Devices would constitute infringement of that patent. Defendants’
   10     decision to continue marketing the Fiber Optic XPIC Devices to U.S. customers,
   11     despite knowing that such customers’ use would constitute direct infringement,
   12     evidences that Defendants had a specific intent to encourage direct infringement of
   13     the ’211 patent by its customers.
   14           71.    Therefore, Defendants have unlawfully induced infringement of the ’211
   15     Patent, in violation of 35 U.S.C. § 271(b).
   16         COUNT III – CONTRIBUTORY INFRINGEMENT (35 U.S.C. § 271(c))
   17           72.    Plaintiff repeats and realleges each and every allegation contained in
   18     Paragraphs 1-71 supra, as if fully set forth herein.
   19           73.    Defendants have committed contributory infringement of the Asserted
   20     Claims of the ’211 Patent, in violation of 35 U.S.C. § 271(c).
   21           74.    Defendants have committed contributory infringement by selling,
   22     offering to sell and/or importing into the United States the Fiber Optic XPIC Devices.
   23     As shown in Paragraphs 19-42 supra, the Fiber Optic XPIC Devices contain
   24     components—including the coherent optical receivers, and accompanying electronics,
   25     in the “interface cards” or “line cards”—which, as configured, perform cross-
   26     polarization interference mitigation on polarization-multiplexed optical signals during
   27     use. These components, when used as configured during normal operation, practice
   28     the inventions claimed in the Asserted Claims.
                                                    18
                                    COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 19 of 23 Page ID #:19




    1           75.    The components of the Fiber Optic XPIC Devices that can be used to
    2     mitigate cross-polarization interference practice a material part of the Asserted
    3     Claims, because they perform one of the key inventive functions of the ’211 Patent –
    4     i.e., they mitigate the effects of cross-polarization interference, using matrix
    5     operations, to reconstruct the original polarization-division-multiplexed signals.
    6           76.    On information and belief, prior to the filing of the Complaint,
    7     Defendants had actual knowledge, or were willfully blind, that these components of
    8     the Fiber Optic XPIC Devices were especially made or adapted for use in a manner
    9     that infringes the Asserted Claims of the ’211 Patent. As shown in Paragraphs 59-69
   10     supra, Defendants knew, or were willfully blind, that the Fiber Optic XPIC Devices
   11     are configured to infringe the ’211 Patent upon use, at least because of Core’s prior
   12     litigations against others in the optical networking industry, and because of the
   13     prosecution history of Cisco’s ‘745 patent, in which the ‘211 Patent was cited as prior
   14     art. For the reasons set forth in Paragraphs 59-69, and on information and belief,
   15     Defendants knew, or were willfully blind, that normal use of the Fiber Optic XPIC
   16     Devices infringes the Asserted Claims of the ’211 Patent. Despite that knowledge (or
   17     willful blindness), Defendants actively sold the Fiber Optic XPIC Devices in the
   18     United States, knowing that their customers would use the Fiber Optic XPIC Devices
   19     in the United States, and knowing (or being willfully blind) that such use would
   20     constitute direct infringement of the Asserted Claims.
   21           77.    The components of the Fiber Optic XPIC Devices that are configured to
   22     perform cross-polarization interference mitigation, including the portions of the
   23     “signal processor” in the coherent optical receiver that compute the “inverse of the
   24     optical system matrix” (Ex. 7 at 4), are not staple articles of commerce, and—as
   25     configured to perform cross-polarization interference mitigation during normal
   26     operation—are not capable of substantial noninfringing use. To the contrary, these
   27     components, as configured, are especially adapted to perform the claimed cross-
   28     polarization interference mitigation methods, during normal use. Id.
                                                    19
                                    COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 20 of 23 Page ID #:20




    1           78.    For example, the Fiber Optic XPIC Devices include the NCS 1002 and
    2     NCS 1004 Platforms. Based on the Datasheets for these Platforms, they always
    3     operate in polarization-division multiplexed mode. Ex. 4 at 1 (listing three available
    4     “modulation formats” for the NCS 1002, all which are “coherent polarization-
    5     multiplexed” formats); Ex. 5 at 3 (listing eleven available “modulation schemes” for
    6     the NCS 1004, all which of are “PM” (polarization multiplexed) formats). Similarly,
    7     the Datasheets for the NCS 2000 100-Gbps Coherent DWDM Trunk Card, the NCS
    8     2000 200-Gbps Multirate DWDM Line Card, the NCS 2000 400 Gbps XPonder Line
    9     Card, and the ONS 15454 100Gbps Trunk Card indicate that these cards always
   10     operate in polarization-division multiplexed mode. See Ex. 8 at 3; Ex. 9 at 1; Ex. 10 at
   11     3; Ex. 7 at 3-4.
   12           79.    As shown in Paragraphs 19-42 supra, when one of the Fiber Optic XPIC
   13     Devices is configured to operate in polarization-division multiplexed mode, it
   14     necessarily infringes the Asserted Claims. Thus, because the Fiber Optic XPIC
   15     Devices listed in Paragraph 78 supra always operate in polarization-division
   16     multiplexed mode, when they are properly configured, they have no non-infringing
   17     uses. Accordingly, at the very least, the Fiber Optic XPIC Devices listed in Paragraph
   18     78 supra are not capable of substantial non-infringing use.
   19           80.    On information and belief, there are additional platforms, line cards,
   20     interface cards, transceivers, or other components in the Fiber Optic XPIC Devices
   21     that lack substantial non-infringing uses. Core expects that much of the information
   22     about these components is non-public. Core expects that, through discovery, it may
   23     uncover additional evidence regarding components of the Fiber Optic XPIC Devices
   24     that, as configured, are incapable of substantial non-infringing use. Core reserves the
   25     right to amend this Complaint to identify such additional components as they are
   26     uncovered in discovery, to the maximum extent permitted by law.
   27           81.    Accordingly, Defendants have unlawfully contributed to infringement of
   28     the ’211 Patent, in violation of 35 U.S.C. § 271(c).
                                                    20
                                    COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 21 of 23 Page ID #:21




    1              REMEDIES, ENHANCED DAMAGES, EXCEPTIONAL CASE
    2           82.    Plaintiff repeats and realleges each and every allegation contained in
    3     Paragraphs 1-81 supra, as if fully set forth herein.
    4           83.    Defendants’ direct infringement (Count I), induced infringement (Count
    5     II), and contributory infringement (Count III) of the ’211 patent has caused, and will
    6     continue to cause, significant damage to Core. As a result, Core is entitled to an award
    7     of damages adequate to compensate it for Defendants’ infringement, but in no event
    8     less than a reasonable royalty pursuant to 35 U.S.C. § 284. Core is also entitled to
    9     recover prejudgment interest, post-judgment interest, and costs.
   10           84.    For at least the reasons set forth in Paragraphs 59-69 supra, prior to the
   11     filing of this Complaint, Defendants knew (or were willfully blind) that the Fiber
   12     Optic XPIC Devices are configured to infringe the Asserted Claims of the ’211
   13     Patent, during normal use. Despite this known, objectively-high risk that its actions
   14     constituted direct and indirect infringement, Defendants continued to directly and
   15     indirectly infringe the ’211 patent, up to the filing of this Complaint. Accordingly,
   16     Defendants’ infringement has been (and is) willful.
   17           85.    In addition to being willful, Defendants’ conduct has been egregious.
   18           86.    As set forth in Paragraphs 59-69 supra, despite knowing of (or being
   19     willfully blind to) their infringement, Defendants continued to infringe, on a large
   20     scale, up to the very date when the ’211 patent expired. Cisco is a massive company,
   21     with over $50 billion in annual revenue. 1 Meanwhile, Plaintiff is a small company,
   22     owned by an individual inventor. On information and belief, Defendants persisted in
   23     their willful infringement, at least in part, because they believed they could use their
   24     superior resources to overwhelm Plaintiff in litigation. If proven, this would constitute
   25     “egregious” conduct, warranting enhanced damages.
   26

   27
          1
           See https://www.statista.com/statistics/271853/worldwide-net-sales-of-cisco-
   28     systems-since-2006/.
                                                    21
                                    COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 22 of 23 Page ID #:22




    1           87.    Moreover, the validity of the ’211 patent has been twice confirmed by
    2     the Patent Trial and Appeal Board (“PTAB”), in: (i) IPR2016-01618, filed by Fujitsu
    3     Network Communications, Inc.; and (ii) IPR2018-01259, filed by Infinera
    4     Corporation. In both Inter Partes Review proceedings, the Petitioners—who were
    5     defendants in the prior litigations—cited numerous prior art references, to attempt to
    6     establish that claims of the ’211 patent, including the Asserted Claims, were invalid.
    7     Yet, in both cases, the PTAB denied institution, finding that the Petitioners had failed
    8     to establish a “reasonable likelihood” that any claim of the ’211 patent was invalid.
    9     See Ex. 14 (decision denying review in IPR2016-01618); Ex. 15 (decision denying
   10     review in IPR2018-01259). Because the PTAB has already rejected two extensive
   11     invalidity challenges to the ’211 patent, Defendants cannot reasonably believe that
   12     they have a viable invalidity defense. Defendants’ decision to persist in known,
   13     clearly-infringing conduct, despite the lack of any viable invalidity defense, is further
   14     evidence of “egregiousness,” warranting an award of enhanced damages.
   15           88.    For at least the foregoing reasons, Defendants’ conduct has been willful
   16     and egregious. Accordingly, under 35 U.S.C. § 284, the Court should enhance Core’s
   17     damages in this case by up to three times the amount found or assessed.
   18           89.    For at least the foregoing reasons, this case is an “exceptional” case
   19     within the meaning of 35 U.S.C. § 285. Accordingly, Core is entitled to an award of
   20     attorneys' fees and costs, and the Court should award such fees and costs.
   21                                    PRAYER FOR RELIEF
   22           WHEREFORE, Core prays for relief as follows:
   23           1.     That judgment be entered in favor of Core, and against Defendants;
   24           2.     That Core be awarded damages adequate to compensate it for
   25     Defendants’ infringement of the Asserted Claims of the '211 Patent, in an amount to
   26     be determined at trial, as well as interest thereon;
   27           3.     That Core be awarded the costs of suit;
   28           4.     That Defendants’ infringement be declared willful and egregious;
                                                    22
                                    COMPLAINT FOR PATENT INFRINGEMENT
1886294
Case 8:20-cv-01468-JAK-RAO Document 1 Filed 08/07/20 Page 23 of 23 Page ID #:23




    1           5.     That the Court increase Core’s damages up to three times the amount
    2     assessed under 35 U.S.C. § 284;
    3           5.     That the Court declare this an exceptional case under 35 U.S.C. § 285,
    4     and award Core its attorneys' fees and costs incurred in this action; and
    5           6.     That the Court grant such further relief as it deems just and proper.
    6

    7                                   JURY TRIAL DEMAND
    8           Core demands a jury trial on all issues so triable.
    9

   10     DATED: August 7, 2020                  GLASER WEIL FINK HOWARD
                                                  AVCHEN & SHAPIRO LLP
   11

   12
                                                 By:    /s/Lawrence M. Hadley
   13                                                  LAWRENCE M. HADLEY
   14                                                  STEPHEN E. UNDERWOOD

   15                                            LAWRENCE R. LAPORTE,
                                                 LEWIS BRISBOIS BISGAARD & SMITH
   16                                            LLP
   17                                                  Attorneys for Plaintiff
                                                       Core Optical Technologies, LLC
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                    23
                                    COMPLAINT FOR PATENT INFRINGEMENT
1886294
